t c summary opinion united_states tax_court thaddeus d hollingsworth petitioner v commissioner of internal revenue respondent docket no 8957-99s filed date thaddeus d hollingsworth pro_se robert s scarbrough for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue respondent determined deficiencies in petitioner’s federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two sons whether petitioner is entitled to head_of_household status and whether petitioner is entitled to earned_income credits some of the facts in this case have been stipulated and are so found the stipulation of facts and the exhibits received into evidence at trial are incorporated herein by this reference at the time the petition was filed petitioner lived in seattle washington petitioner has two minor sons thaddeus s hollingsworth born on date and malcolm r hollingsworth born on date collectively the children petitioner and celia smith ms smith the children’s mother were never married they agreed however that ms smith would have legal custody of the children they further agreed that the children would stay with petitioner on the weekends and during the summer months under the supervision of the department of child services petitioner is required to pay child_support of approximately dollar_figure per month the record shows that petitioner has been in arrears in all years in issue the children lived with ms smith in a 1-bedroom apartment in and then a 2-bedroom apartment with ms smith and her mother in and although ms smith had full custody of the children there is scant evidence in the record as to her employment history during the years in issue ms smith received public benefits during some months throughout the years in issue in petitioner worked as a janitor and part-time bus driver in and petitioner worked full-time as a janitor for dependable building maintenance petitioner lived in the basement of his brother’s 4-bedroom home during during the weekends and summer months the children also lived with petitioner in his brother’s home petitioner paid dollar_figure per month in rent in and petitioner moved into a 2-bedroom apartment near ms smith petitioner paid for the children’s meals school clothing and some additional child_support when the children stayed with him he would diminish his own expenses in order to care for the children’s needs in petitioner’s respective and federal_income_tax returns he claimed dependency_exemptions for his minor children head_of_household filing_status and earned_income credits for each year respondent disallowed the dependency_exemption because petitioner failed to establish that he was entitled to the exemption as a result of the disallowance respondent further determined that petitioner’s filing_status was single not head_of_household and also disallowed the earned_income_credit dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer a dependent is defined in sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in order to prevail petitioner must show by competent evidence the total support provided for each child and that he provided more than half of such total support the amount of total support may be reasonably inferred from competent evidence see 46_tc_515 however where the amount of total support of a child during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half see 56_tc_512 31_tc_1252 although we find petitioner’s testimony credible as to the amount he contributed to the children’s support the record based solely on his contributions is incomplete petitioner was unable to reconstruct the dollar amount of the total support for the children for the years in issue we recognize that it is reasonable to infer ms smith may have contributed a modicum amount to the support of her children however ms smith was employed during some months of the years in issue and without evidence of her income or additional assistance she may have received from her mother we are unable to determine the total support available to the children by all able parties neither ms smith nor her mother testified at trial by failing to establish the total amount of support provided to petitioner’s children from all sources including ms smith’s public assistance we are unable to conclude that petitioner provided more than one-half of the children’s total support during the years in issue therefore we hold that petitioner is not entitled to sec_151 dependency_exemption deductions for the and tax years respondent is sustained on this issue head_of_household status according to the relevant part of sec_2 an individual shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode for a son or daughter petitioner was not married to ms smith at the close of or therefore petitioner satisfies the first requirement of sec_2 however petitioner fails to establish the second regquirement because he did not maintain his home as the principal_place_of_abode for his children for more than one-half of any of the years in issue petitioner testified that the children lived with him on the weekends and during the summer months which does not meet the time period requirement of sec_2 therefore petitioner is not entitled to file his and federal_income_tax returns as head_of_household respondent is sustained on this issue brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a gualifying child a qualifying_child is a son or daughter of the taxpayer who has not attained the age of at the end of the taxable_year and shares the same principal_place_of_abode in the united_states with the taxpayer for more than one-half of the taxable_year neither child was years old at the end of or but because petitioner’s children resided with him for less than one-half of the and taxable years petitioner fails to meet the time period requirement of sec_32 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
